Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24-25, 27-30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 24-25, and 27-30 are rejected because the dependency of the claims are not correct. For that reason the scope of the claims requires the substantial speculation on the part of the examiner and is impossible for the examiner to examine the claims. The lack of the rejection should not be understood that the claims are allowable. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26, and 32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this case regarding claim 26, what is claimed is: “the header assembly further includes a secondary panel”. However the header panel assembly, according to the specification, includes the main panel 52, a fixed bracket 80, a pair of clamps 90 and a plurality of seals 55, 155. Nowhere in the specification is the second panel mentioned. Further the specification does not provide support for “wherein the upper portion of the header panel assembly is a part of the secondary panel” limitation of claim 26. 
without being mechanically attached thereto.”
	Limitation “without being mechanically attached” is a negative limitation that is deemed to introduce new matter into the claims. Particularly, the original disclosure does not provide specific support for the header panel assembly rests on a top surface of the at least one electronic equipment enclosure without being mechanically attached thereto. Nowhere in the specification was mention whether the header panel assembly is attached or is not attached to the equipment enclosure, let alone mechanicxally. Since Applicant did not positively disclose or discuss the header panel assembly rests on a top surface of the at least one electronic equipment enclosure without being mechanically attached thereto, to any extent that Applicant’s header panel assembly could rest on the top of the equipment without being mechanically attached thereto is deemed to have been considered by Applicant an obvious matter to one of ordinary skill in the art at the time of filing.
	Further regarding claim 32, the header panel assembly is attached to the electronic equipment via the seal

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the secondary panel (claim 26); wherein the upper portion of the header panel assembly is a part of the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1-3, 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450 in view of Dersch 20100061057 and further in view of Bednarcik 9,066,450 (fig. 9b)
Bednarcik teaches:
Regarding claim Claim 1, 32, A hot/cold aisle containment system, comprising:
a frame structure adapted to be at least partially covered by one or more panels to define an interior space (at least fig 5b), the frame structure including a first vertical member (see fig. below where the examiner labeled originally not labeled elements with arrows), a second vertical member (see fig. below where the examiner labeled originally not labeled elements with arrows), and a rigid, continuous, horizontal member (see fig. below where the examiner labeled originally not labeled elements with arrows), wherein the horizontal member is supported directly by the first and second vertical members (fig. 5b);
at least one electronic equipment enclosure (see fig. below where the examiner labeled originally not labeled elements with arrows) installed at least partially within the frame structure (fig. 5b) such that the first and second vertical members are on opposite sides of the at least one electronic equipment enclosure and the horizontal member of the frame structure extends from one side of the at least one electronic equipment enclosure to the other (fig. 5b); and
a header panel assembly (see fig. below where the examiner labeled originally not labeled elements with arrows) installed between, and supported by, a top of the at 
Bednarcik teaches the invention as discussed above, but is silent regarding at least one seal. 
Dersch teaches: 
Regarding claims 1, and 32 the header panel assembly (22, fig. 1) including a main panel and at least one seal 52, 62, 64 (fig. 3).
Claims 2, and 32: The hot/cold aisle containment system of Claim 1, wherein the at least one seal 54 is disposed along the lower edge of the main panel 56, 58 (fig. 3) and adapted to be held in place between the bottom of the main panel and a top surface  14 (fig. 3) of the at least one electronic equipment enclosure.
Claim 3 (original): The hot/cold aisle containment system of Claim 1, wherein the at least one seal 64, 62, (fig. 3)  is disposed along a side edge of the main panel and adapted to be held in place between the side of the main panel and an adjacent structure (fig. 8).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Bednarcik invention modified with the Dersch seal in order to prevent air to escape the cracks/openings through the panels and thus provide optimum cooling of the equipment. 
Regarding claim 32 imitation, wherein the heather panel assembly rests on a top surface of the at least one electronic equipment enclosure, without being mechanically attached thereto, the courts have held that omission of an element and its function is 



    PNG
    media_image1.png
    892
    829
    media_image1.png
    Greyscale



Bednarcik (fig. above) in view of Dersch teaches the invention as discussed above but is not specific how the header panels are attached to the horizontal member. 
However Bendarcik (fig. 9B) teaches: 
Regarding claim 1, wherein an upper portion of the panel assembly 31 extends upward alongside one of the front and rear faces (faces where openings 135 are located) of the horizontal member 134 of the frame structure such that the upper portion of the header panel assembly overlaps and covers at least a portion of the front or rear face (once the elements 137 are inserted into the openings 135, than the upper portion of the and covers at least a portion of the surface where the openings 135 are located, as claimed)
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Bednarcik (fig. above) in view of Dersch attachments of the header panels to the horizontal member 134 with the Bendarcik (fig. 9B) attachments of the panel to the horizontal member 134 because the substitution of one known attachments for another would have yielded predictable results of attaching the header panels to the horizontal member in order to prevent escape of the hot/cold air from the aisle and thus provide optimum cooling of the electronic equipment. 

Claims 4-5, 7-9, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450  in view of Dersch 20100061057 and further in view Bednarcik 9,066,450 (fig. 9b) and further in view of Caveney 2012/0181906.
Bednarcik in view of Dersch  and Bednarcik (fig. 9b) teaches the invention as discussed above, but is silent regarding fixed bracket, clamp, and the seal as claimed in claims 4-5, 7, 9, 12
Caveney teaches:

Claim 5 (original): The hot/cold aisle containment system of Claim 4, wherein the header panel assembly further includes at least one clamp (330, fig. 51) for retaining a portion of the main panel against a portion of the fixed bracket.
Claim 7 (original): The hot/cold aisle containment system of Claim 1, wherein a generally perpendicular flange 312 (fig. 49b) is disposed at an edge of the main panel, and wherein the at least one seal 322, 316 (fig. 49b) is disposed along an outer edge 310 (fig. 49b)of the generally perpendicular flange.
Claim 8 (original): The hot/cold aisle containment system of Claim 1, wherein an angled flange is disposed at an edge of the main panel, and wherein the at least one seal is disposed along an outer edge of the angled flange (fig. 49a).
Claim 9 (original): The hot/cold aisle containment system of Claim 1, wherein the at least one seal is compressible (fig. 49b).
Claim 12 (original): The hot/cold aisle containment system of Claim 1, wherein the main panel is mounted to the horizontal member and adapted to be adjustable in a vertical direction relative to the horizontal member. (fig. 51)


It would have been obvious to one of rdinary skill in the art at the time of the invention to have the Bednarcik in view of Dersch and Bednarcik (fig. 9B) invention . 
Claims 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450  in view of Dersch 20100061057 and Bednarcik 9,066,450  and further in view of Abramson 2,766,861
Bednarcik in view of Dersch and Bednarcik (fig. 9B) teaches the invention as discussed above, but is silent regarding the V-shaped flange 
Abramson teaches:
Regarding claim 6, wherein  a panel 20, having a V-shaped flange 18 (fig. 3) wherein the seal is disposed at least partially in a groove 19 (fig. 1-3) of the V-shaped flange.  (seal 27 fig. fig. 1 or in combination with the Bednarcik in view of Dersch)

It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Bednarcik in view of Dersch and Bednarcik (fig. 9B) invention modified with the  V-shaped flange in order to keep the panel in place. 
Claims 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450  in view of Dersch 20100061057 and Bednarcik 9,066,450 (fig. 9B) and further in view of Hoeft 7,656,660
Bednarcik in view of Dersch and Bednarcik (figf. 9b) teaches the invention as discussed above, but is silent regarding a brush seal
Hoeft teaches:

It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Bednarcik in view of Dersch and Bednarcik (fig. 9b) seal with the Hoeft brush seal, because the substitution of one known element for another would have yield predictable result of preventing air to escape form cool isle and thus save energy. 
Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450 in view of Dersch 20100061057 and Bednarcik 9,066,450 (fig. 9B) and further in view of Official Notice taken (see 5,927,368 as an evidence, and elements 125, fig. 6).
Bednarcik in view of Dersch and Bednarcik (fig. 9b) teaches the invention as discussed above, but is silent regarding deflectable blade seal Bednarcik in view of Dersch
Official Notice is taken that a deflectable blade seal is well known in the art. 
It would have been obvious to one of ordinary skill in the art at the time of the inveniton to have the deflective blade seal instead of Bednarcik in view of Dersch seal, because the substitution for one known element for another would have yield predictable result of sealing the panel and thus prevent the leakage of air. 

Claims 4-5, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450 in view of Dersch 20100061057 and further in view of Bednarcik 9,066,450  (fig. 9b) and further in view of Cottuli 2011/0271610

Cottuli teaches:
 Regarding claim Claim 4 (original): The hot/cold aisle containment system of Claim 1, wherein the header panel 10d (fig. 13b) assembly further includes a fixed bracket 340 (fig. 13b) adapted to be supported by the horizontal member of the frame structure (of the Bednarcik), and wherein the main panel is adapted to be adjustably coupled to the fixed bracket ( via element 335, fig.13b).
Claim 5 (original): The hot/cold aisle containment system of Claim 4, wherein the header panel assembly further includes at least one clamp (339, fig. 13b) for retaining a portion of the main panel against a portion of the fixed bracket.
Claim 23 (new): The hot/cold aisle containment system of Claim 1, wherein the header panel assembly 10d (fig. 13b) further includes a fixed bracket 340 (fig. 13.b) adapted to be supported by the horizontal member of the frame structure, and wherein the main panel is adapted to be adjustably coupled to the fixed bracket (via element 335, fig. 13b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the Bednarcik in view of Dersch and Bednarcik (fig. 9b) invention modified with the Adjustable panel and bracket of the Vottuli in order to fine adjustment of the panel to the height of the rack without exchanging the whole panel, and thus save time as well as having less expensive apparatus. 


Claims 26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450 in view of Dersch 20100061057 and further in view of Bednarcik 9,066,450 (fig. 9b) and further in view of Lewis 2007/0064389
Bednarcik in view of Dersch and further in view of Bednarcik (fig. 9b) teaches  the invention as claimed, including the panel attached to the horizontal member being a secondary panel, but is silent regarding the main panel being attached to the secondary panel and wherein the upper portion of the header panel assembly is  a part of the secondary panel
Lewis teaches 
Regarding claim 26, the main panel 102 (fig. 9) being attached to the secondary panel 100 (fig. 9, via at least elements 106, 108) and wherein the upper portion of the header panel assembly (panels 102, 100) is a part of the secondary panel (fig. 9)
It would heve been obvious to one of ordinary skill in the art at the time of the invention to have the Bednarcik in view of Dersch and further in view of Bednarcik (fig. 9b) invention modified with the Lewis two extendable panels in order to accommodate different sizes of the gap between the electronic equipment and the horizontal member, and thus making the apparatus adjustable to different applications, and therefore less expensive. 
Claim 31, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bednarcik 9,066,450 in view of Bednarcik 9,066,450 (fig. 9b)
Regarding claim Claim 31, A hot/cold aisle containment system, comprising:
a frame structure adapted to be at least partially covered by one or more panels to define an interior space (at least fig 5b), the frame structure including a first vertical 
at least one electronic equipment enclosure (see fig. below where the examiner labeled originally not labeled elements with arrows) installed at least partially within the frame structure (fig. 5b) such that the first and second vertical members are on opposite sides of the at least one electronic equipment enclosure and the horizontal member of the frame structure extends from one side of the at least one electronic equipment enclosure to the other (fig. 5b); and
a header panel assembly (see fig. below where the examiner labeled originally not labeled elements with arrows) installed between, and supported by, a top of the at least one electronic equipment (fig. 5b) enclosure and the horizontal member of the frame structure to prevent circulation of air above the enclosure (fig.5b),
Bednarcik (fig. above) in view of Dersch teaches the invention as discussed above but is not specific how the header panels are attached to the horizontal member. 
However Bendarcik (fig. 9B) teaches: 
Regarding claim 31, wherein an upper portion of the panel assembly 31 extends upward alongside one of the front and rear faces (faces where openings 135 are located) of the horizontal member 134 of the frame structure such that the upper portion of the header panel assembly overlaps and covers at least a portion of the front or rear face (once the elements 137 are inserted into the openings 135, than the upper portion of the and covers at least a portion of the surface where the openings 135 are located, as claimed)
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the Bednarcik (fig. above) attachments of the header panels to the horizontal member 134 with the Bendarcik (fig. 9B) attachments of the panel to the horizontal member 134 because the substitution of one known attachments for another would have yielded predictable results of attaching the header panels to the horizontal member in order to prevent escape of the hot/cold air from the aisle and thus provide optimum cooling of the electronic equipment. 
Regarding the claim limitation that the upper portion of the heather panel extends all the way up to the top side of the horizontal member, a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (in this case three options, the first one where the upper portion of the heather panel extends right up to the openings 135, but below the top side 134 of the horizontal member, the second one where the upper portion of the heather panel extends right up to the top portion 134 (in the same line ) , and third one where the upper portion of the heather panel extends above the top portion of the horizontal member)" 
Therefore it would have been obvious to one of ordinary skill in the art to have a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 421, 82 USPQ2d 1385, 1397 (2007).

Response to Arguments

Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive. 
The applicant did not argue any of applied references, except for the new claims limitations, however these arguments are moot too, because the examiner rejected all new limitations, as can be seen above. 
Applicant also did not challenge the official Notice taken, and therefore the applicant accepted official notice as admitted prior art. As a curtesy to the applicant the examiner provided the reference (5,927,368) as an evidence to show that the blade seal 126 (fig. 6) is well-known in the art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA KOSANOVIC whose telephone number is (571)272-9059.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HELENA KOSANOVIC/Primary Examiner, 
Art Unit 3762 
032521